Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of A.G.N. and A.T., Children          Appeal from the County Court at Law of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-22-00002-CV                                    21C0409-CCL). Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
                                                      Stevens and Chief Justice Marion*
                                                      participating.     *Chief Justice Marion,
                                                      Retired, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.
                                                      RENDERED MAY 12, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk